        Case 3:20-cv-00657-SDD-EWD              Document 1      10/02/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

TAMECIA FROST                   *                            CASE NO.
                                *
versus                          *
                                *                            JUDGE
TARGET CORPORATION OF MINNESOTA *
And XYZ INSURANCE COMPANY       *                            MAGISTRATE
*****************************

                                   NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel comes Target Corporation, a

Minnesota Corporation, qualified to do business in Louisiana as Target Corporation of

Minnesota (hereinafter “Target”), defendant in the above captioned matter, who hereby requests

this Honorable Court to remove that certain matter styled “Tamecia Frost versus Target

Corporation of Minnesota” from the docket of the 19th Judicial District Court in and for the

Parish of East Baton Rouge, State of Louisiana, (hereinafter sometimes referred to as the “state

court proceeding”), to the United States District Court for the Middle District of Louisiana, on

the following grounds, to-wit:

                                                 1.

       On or about October 8, 2019 plaintiff filed a petition for damages against named

defendants Target Corporation of Minnesota and XYZ Insurance Company. Plaintiff Tamecia

Frost alleged that she received personal injuries as a result of being struck by falling merchandise

on or about October 31, 2018 at a Target store location in Baton Rouge, Louisiana.




                                                 1
        Case 3:20-cv-00657-SDD-EWD                Document 1         10/02/20 Page 2 of 10




                                                  2.

       Plaintiff alleged that she is domiciled in the Parish of Baton Rouge, State of Louisiana.

Therefore, plaintiff is a citizen of the State of Louisiana.

                                                  3.

       Defendant Target Corporation of Minnesota, a/k/a Target Corporation, is a corporation

organized under the laws of the State of Minnesota with its principal place of business in

Minneapolis, Minnesota. Therefore, Target is a citizen of the State of Minnesota. Defendant

XYZ Insurance Company was sued under a fictitious name. Under 28 USC § 1441 (a) the

citizenships of defendants sued under fictitious names are disregarded for removal purposes.

                                                  4.

       Plaintiff and defendant are citizens of different states.

1.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
       JURISDICTION PRUSUANT TO 28 U.S.C. § 1332.

                                                  5.

       28 U.S.C. § 1332 provides Federal District courts with concurrent original jurisdiction in

cases “where the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between- citizens of different States.”

       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

                                                  6.

       The petition for damages in the state court proceeding did not expressly set out a specific

amount of damages which the plaintiff was seeking in the state court proceeding, i.e., the amount


                                                   2
        Case 3:20-cv-00657-SDD-EWD              Document 1       10/02/20 Page 3 of 10




in controversy. The petition only made generic allegations of damages that Tamecia Frost

suffered personal injuries that resulted in past, present, and future physical pain and mental pain

and suffering, physical disability and/or impairment, past, present and future loss of wages

and/or income, loss of future earning capacity, and loss of enjoyment of life.

                                                 7.

       The allegations of the state court petition further alleged that the amount in controversy

did not exceed the threshold contained in 28 U.S.C. § 1332. Thus, the action was not removable

at the time of its filing. However, since the filing of the petition for damages, and within the last

30 days, Target has received “other paper(s)” which evidence that the amount which plaintiff

will seek in the state court proceeding, i.e., the amount in controversy, will exceed $75,000.00,

exclusive of interest and costs. Target is informed and believes that the amount in controversy

for the matter will exceed $75,000 exclusive of interest and costs.

                                                 8.

       The “other papers” received by the defendant Target consisted of deposition and/or the

transcript of plaintiff’s deposition taken on September 8, 2020. In this regard, prior to plaintiff’s

deposition, Target commenced with written discovery to plaintiff. Plaintiff responded to the

discovery denying she was making a lost wage claim, and identified medical providers who

treated her for claimed injuries from the Target incident. Plaintiff also provided a report dated

April 24, 2019 from Dr. Kevin McCarthy indicating that plaintiff underwent a March 2019

cervical spine study and that after the examination Dr. McCarthy’s impression of plaintiff’s

condition was C4-5 stenosis, and C3 through 6 disc bugling with foraminal narrowing. No

                                                 3
        Case 3:20-cv-00657-SDD-EWD              Document 1       10/02/20 Page 4 of 10




mention was made in this report of the Target incident. Dr. McCarthy recommended treatment

options such as injections, therapy and medication.

                                                 9.

       Upon receipt of the discovery responses, Target issued a subpoena for Dr. McCarthy’s

records and received a response to same in early May 2020. The records received in response to

the subpoena indicated that plaintiff returned to the Bone and Joint Clinic on October 17, 2019

identifying the Target incident as the source of her complaints. After review of her complaints

and an exam the impression was right cervical radiculopathy, C3-4 herniation, and C4-5, and C5-

6 disc bulges. A cervical epidural injection was recommended. Said injection was conducted in

December 2019 and when plaintiff returned for a follow up on January 6, 2020 reporting only

10% relief, Dr. McCarthy opined that plaintiff was a likely candidate for a fusion.

                                                10.

       After receipt of those records and considering plaintiff’s allegation of the petition that the

damages did not meet the threshold of 28 U.S.C. § 1332, Target served a Request for Admissions

on plaintiff on May 15, 2020, requesting that plaintiff admit that the damages sought against

Target do not exceed $75,000 exclusive of interest and costs.          On July 29, 2020 plaintiff

responded admitting that the damages did not exceed $75,000, but reserved the right to change

the response.

                                                11.

       Plaintiff as noted above was deposed on September 8, 2020. During said deposition

plaintiff responded that her complaints regarding her asserted injuries of left leg pain, neck pain,

                                                 4
        Case 3:20-cv-00657-SDD-EWD              Document 1      10/02/20 Page 5 of 10




headaches, and tingling and numbness into her fingers were worse than ever, and only have

gotten worse over time. She now was considering pursuing a lost wage claim, believing that her

employer at the time of the Target incident terminated her due to missed time from her injuries.

She further testified that her current job search was limited due to her injuries. More importantly,

she connected all of her injury complaints to the Target incident, and testified that she would

undergo surgery if her symptoms did not improve.

                                                12.

       The original petition is subject to amendment upon motion of plaintiff at any time to

assert damages greater than $75,000, exclusive of interest and costs. Likewise, La. C.C.P. art.

1468 allows withdrawal and/or amendment of a response to a request for admission, and here

plaintiff specifically noted that she reserved the right to amend her admission to assert damages

greater the $75,000 exclusive of interest and costs.

                                                13.

       Target has shown that now as of September 8, 2020, plaintiff asserts that the amount in

controversy exceeds $75,000 exclusive of interest and costs. Prior to that date, plaintiff asserted

that the damages did not exceed that amount, but now has testified that her complaints are

getting worse without any improvement almost two years after the incident. A cervical surgery

recommendation is an option plaintiff is seriously considering and the one year period for

removal deadline based upon after acquired jurisdiction is forthcoming. As plaintiff has not

entered into a judicial confession under article 1853 of the Louisiana Civil Code as to damages

being less the $75,000, and has reserved the right to assert damages sufficient to meet this court’s

                                                 5
        Case 3:20-cv-00657-SDD-EWD                  Document 1   10/02/20 Page 6 of 10




jurisdiction, Target is informed and believes that the amount plaintiff will seek in the state court

will be greater than $75,000 exclusive of interest and costs.

                                                    14.

        While Target admits no liability, nor any element of damages, Target has met its burden

of showing that as of September 8, 2020, the amount in controversy for Tamecia Frost’s claims

are in excess of SEVENTY-FIVE THOUSAND AND NO/100 ($75,000.00) DOLLARS,

exclusive of interest and costs and may be properly removed to the United States District Court

for the Middle District of Louisiana.

                                 B.      COMPLETE DIVERSITY

                                                    15.

        Defendant Target is a foreign corporation organized under the laws of the State of

Minnesota, with its principal place of business in Minneapolis. Therefore, Target is a citizen of

the State of Minnesota. Named defendant XYZ Insurance Company is a fictitious defendant and

therefore any alleged citizenship of same is disregarded under 28 U.S.C. § 1441.

                                                    16.

        Plaintiff is domiciled in the Parish of Baton Rouge, State of Louisiana. Therefore,

plaintiff is a citizen of the State of Louisiana.

                                                    17.

        Accordingly, there is complete diversity of citizenship between the plaintiff and

defendant.



                                                    6
           Case 3:20-cv-00657-SDD-EWD             Document 1      10/02/20 Page 7 of 10




                                                  18.

           This is a civil action over which the United States District Court for the Middle District

of Louisiana has concurrent jurisdiction under the provisions of 28 U.S.C. § 1332, et seq., as the

amount in controversy exceeds SEVENTY-FIVE THOUSAND AND NO/100 ($75,000.00)

DOLLARS, exclusive of interest and costs, and complete diversity exists between all adverse

parties.

II.        DEFENDANT HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
           REMOVAL
                                    19.

           Defendant Target was served with the Petition for Damages through its registered agent

for service of process on October 14, 2019. It was not readily ascertainable from the petition for

damages whether the matter was removable at that time. The original petition only made general

allegations of damages without information as to medical expenses, treatment rendered, and/or

diagnosed conditions. Those generic allegations did not allow for removal at the time of service

of same upon defendant. The petition made further allegations that the amount in controversy

did not meet the threshold requirement for federal court jurisdiction.

                                                  20.

           The “other papers” received by the defendant consisted of plaintiff’s deposition

testimony and/or transcript of same providing that the amount in controversy now exceeds

$75,000 exclusive of interest and costs. Therefore, this Notice of Removal is being filed within

thirty (30) days after first receipt by defendant of a copy of another paper/pleading from which it

may first be ascertained that the case is one which is or has become removable. This notice of

                                                   7
          Case 3:20-cv-00657-SDD-EWD             Document 1       10/02/20 Page 8 of 10




removal is further being filed within one year of commencement of the action. Therefore, this

Notice of Removal is timely under 28 U.S.C. § 1446(b) (3) and 28 U.S.C. § 1446(c).

                                                  21.

          Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C. § 1332,

which grants federal courts concurrent original jurisdiction over claims where the matter in

controversy exceeds the sum or value of SEVENTY-FIVE THOUSAND AND NO/100

($75,000.00) DOLLARS, exclusive of interest and costs, and is between citizens of different

states.

                                                  22.

          The 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana, is

located within the Middle District of Louisiana pursuant to 28 U.S.C. § 98(a). Therefore, venue

is proper in accordance with 28 U.S.C. § 1441(a).

                                                  23.

          No previous application has been made by defendant in this case for the relief requested

herein.

                                                  24.

          Defendant wishes to remove the claims which have been asserted by plaintiff in the state

court proceeding to the United States District Court for the Middle District of Louisiana. The

claims that plaintiff, Tamecia Frost, now asserted in the state court proceeding are claims

between citizens of different states involving more than $75,000, exclusive of interest and costs.

Therefore, the claims which plaintiff, Tamecia Frost, have asserted in the state court proceeding

                                                   8
        Case 3:20-cv-00657-SDD-EWD               Document 1       10/02/20 Page 9 of 10




fall within the jurisdiction of the United States District Court and may properly be removed to

the United States District Court for the Middle District of Louisiana. See, 28 U.S.C. § 1332, 28

U.S.C. §§ 1441 & 1446-1451.

                                                 25.

       Pursuant to 28 U.S.C. § 1446(a), a copy of the all pleadings filed in the state court

proceeding are attached as exhibits. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of

Removal is being served upon counsel for Tamecia Frost, and a copy is being filed with the

Clerk of Court for the 19th Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana.

                                                 26.

       Target Corporation of Minnesota, a/k/a Target Corporation, a Minnesota Corporation,

qualified to do business in Louisiana as Target Corporation of Minnesota, respectfully requests

that this Notice of Removal be filed into the record of the United States District Court for the

Middle District of Louisiana, effecting a removal of that certain matter styled, “Tamecia Frost

versus Target Corporation of Minnesota” suit number 689010, from the docket of the 19th

Judicial District Court in and for the Parish of East Baton Rouge, State of Louisiana.

                                                 27.

       Defendant Target Corporation of Minnesota, a/k/a Target Corporation, a Minnesota

Corporation, qualified to do business in Louisiana as Target Corporation of Minnesota, is

entitled to and hereby requests trial by jury of all issues herein.



                                                  9
       Case 3:20-cv-00657-SDD-EWD              Document 1      10/02/20 Page 10 of 10




       WHEREFORE, defendant, Target Corporation of Minnesota, hereby removes this action

from the 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana, to

the docket of the United States District Court for the Middle District of Louisiana.

Respectfully Submitted:
LAWRENCE KNIGHT & CURLIN
By: /s/David P. Curlin
David P. Curlin (#20771)
John S. Lawrence, Jr. (#19678)
225 St. Ann Drive
Mandeville, Louisiana 70471
Telephone: (985) 674-4446
Fax: (985) 674-4450
David@lawrence-knight.com
Attorneys for Defendant

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

       Byron Hutchinson, attorneys for plaintiff

                                                               /s/David P. Curlin




                                                10
